COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


CAIN YATES
                                             MEMORANDUM OPINION *
v.   Record No. 1282-99-3                        PER CURIAM
                                             NOVEMBER 30, 1999
MARIE YATES


              FROM THE CIRCUIT COURT OF DICKENSON COUNTY
                   Donald A. McGlothlin, Jr., Judge

             (Donald E. Earls; Earls & Fleming, on brief),
             for appellant.

             (Buddy H. Wallen; Buddy H. Wallen, P.C., on
             brief), for appellee.


     Cain Yates (husband) appeals the decision of the circuit

court granting Marie Yates (wife) spousal support and dividing the

marital property of the parties.    On appeal, husband argues that

the trial court erred by (1) failing to consider all the statutory

factors when awarding spousal support and making its equitable

distribution decision; and (2) placing undue significance on

wife's age and health while not considering husband's health and

ability to work.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     The record on appeal includes an opinion letter dated

March 26, 1998, specifying the trial court's findings and rulings;

the decree entered March 4, 1999, reciting verbatim the findings

and rulings contained in the opinion letter; and a written

statement of facts.   The decree was endorsed by husband's counsel

"Seen and objected to."    Neither the decree nor the written

statement of facts contains a statement of husband's objections.

Husband filed a motion to rehear on August 7, 1998, requesting

that the trial court "in the least award him a portion of the U.S.

Savings Bond previously awarded to [wife]."   No other objection is

stated.

     On appeal, husband contends that the trial court failed to

consider the statutory factors set out in Code § 20-107.1 when

awarding spousal support to wife.   The brief does not contain

references to the pages of the record where this question was

preserved in the trial court.   See Rule 5A:20(c).   We find no

indication in the record that husband raised this issue before the

trial court.   "No ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was stated

together with the grounds therefor at the time of the ruling

. . . ."   Rule 5A:18.   "We cannot assume that appellant's

objection and reasons were proffered but not made a part of the

record."   Lee v. Lee, 12 Va. App. 512, 516, 404 S.E.2d 736, 738

(1991) (en banc).   We will not consider on appeal an issue that

was not presented to the trial court.

                                - 2 -
     Husband also argues that the trial court failed to consider

certain statutory factors set out in Code § 20-107.3 when making

its equitable distribution decision.    Husband's motion to rehear

referred to certain payments made by husband for wife's expenses

and requested redistribution of a specific piece of marital

property.   That is not the argument husband now raises on appeal.

The endorsement of the order "Seen and objected to" gave no

indication what husband's specific objections were.

            [N]either the Code [§ 8.01-384] nor Rule
            5A:18 is complied with merely by objecting
            generally to an order. Since the rule
            provides that "[a] mere statement that the
            judgment or award is contrary to the law and
            the evidence is not sufficient," it follows
            that a statement that an order is "seen and
            objected to" must also be insufficient.

Lee, 12 Va. App. at 515, 404 S.E.2d at 738.    The endorsement was

insufficient to preserve the question husband now raises on

appeal.

     Finally, husband also contends that the trial court placed

undue significance on wife's age and health and failed to

consider his health and ability to work.    For the reasons stated

above, we find no indication that husband raised this issue

below or preserved it for appeal.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                - 3 -